department of the treasury internal_revenue_service washington d c date number release date uil cc dom fs proc spro-106532-00 memorandum for all district counsels all associate district counsels from deborah a butler assistant chief_counsel field service cc dom fs subject implementation of sec_6501 the purpose of this memorandum is to provide guidance to counsel attorneys regarding new sec_6501 of the internal_revenue_code as enacted by section b of the irs restructuring and reform act of rra this provision applies to requests to extend the period of limitations made after date background new sec_6501 provides that the service shall notify the taxpayer of their right to refuse to extend the period of limitations or to limit such extension to particular issues or to limit the extension to a particular period of time this notice must be provided each time an extension is requested the legislative_history of this provision states that congress believed that taxpayers should be fully informed of their rights with respect to the statute_of_limitations on assessment congress expressed concern that in some cases taxpayers were not fully aware of their rights to refuse to extend the statute_of_limitations and have felt that they had no choice but to agree to extend the statute_of_limitations upon the request of the service see h_r conf_rep no pincite as part of rra training service personnel were instructed that sec_6501b can be satisfied by informing taxpayers either orally or in writing of their right to refuse to consent to an extension of the statute_of_limitations or to limit such an extension to specific issues or to a specific time frame service personnel were advised to secure consents to extend statutes of limitations by sending letter do rev or letter sc rev see irm and irm service personnel were advised they could provide the taxpayer with a copy of publication extending the tax_assessment period rev each time a statute extension was requested but the best practice would be to advise taxpayers of their rights by sending letter do rev or letter spro-106532-00 sc rev see irs rra national_resource_center question service personnel were instructed to document their actions it has come to the attention of this office that notwithstanding the implementation procedures summarized above in certain cases consents to extend the period of limitations may have been requested after date without following the requirements of sec_6501 in addition it appears that consents to extend the period of limitations may have been requested after date using the prior versions of letter and publication it is possible that courts may not sustain the validity of extensions obtained where there was not strict compliance with the provisions of sec_6501 as a purely precautionary measure instructions were recently transmitted to the assistant_commissioner examination the national director of appeals and all service_center directors the service personnel responsible for securing extensions with respect to the requirements of sec_6501 procedures service personnel have been instructed to check their inventories for cases where extensions were requested after date if service personnel did not follow sec_6501 and the period of limitations would remain open on those cases absent the extension service personnel are to request new extensions following the proper procedures specifically service personnel have been instructed to examine the administrative file to determine whether form_9984 examining officer activity record or other written documentation reflects that sec_6501 was followed when the extension was requested it is the position of this office that sec_6501 has been followed and we will defend the validity of the extension if the form_9984 or other written documentation in the administrative file reflects that the extensions were requested in one of the following scenarios service personnel requested the extension by using form letter do rev or letter sc rev service personnel furnished the taxpayer or representative with a copy of any of these specific revisions of publication rev rev or rev service personnel orally advised the taxpayer or representative of all the provisions of sec_6501 and documented this action contemporaneously in writing on form_9984 or elsewhere in the administrative file spro-106532-00 the taxpayer or representative declined to sign an unrestricted extension form 872-a and instead signed a restricted extension form_872 that either limited the extension to certain issues or certain time periods or if the taxpayer refused to sign a restricted extension form_872 as originally prepared by the service and instead signed one containing additional restrictions such as a shorter time period or fewer issues see irm in all other cases where it appears that the provisions were not followed we recommended that service personnel immediately contact district_counsel for expedited legal advice regarding the validity of the extension service personnel have been advised to provide the facts of the particular case including the circumstances under which the extension was secured the type of tax the taxpayer the tax period s and the potential adjustments to district_counsel service personnel have also been advised to be prepared to issue timely statutory notices of deficiency for those cases where the statute without the extension will expire on date while district_counsel considers whether the extensions are valid district_counsel should make a recommendation on a case by case basis regarding whether the extension is valid and immediately coordinate all advice with the procedural branch of the field service division the procedural branch will determine the validity of the extensions in question on a case by case basis if the procedural branch determines that the extension is invalid and an extension cannot be secured a statutory_notice_of_deficiency should be issued in addition any_tax court or tax_refund litigation case raising an issue under sec_6501 should be coordinated immediately with the procedural branch of the field service division for further information regarding this notice contact the procedural branch at or
